DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the amendment received on 07/13/2021.
Claims 1, 2, 5, 10, 11, 14-16, 18, 19, 20, 22, 24, 25, 27, 28 were amended.
Claims 3, 4, 6-9, 12, 13, 17, 21, 23 and 26 were canceled.
Claims 29-32 were newly introduced.
Claims 1, 2, 5, 10, 11, 14-16, 18, 19, 20, 22, 24, 25 and 27-32 are pending.
Claims 1, 2, 5, 10, 11, 14-16, 18, 19, 20, 22, 24, 25 and 27-32 were examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 10, 11, 14-16, 18, 19, 20, 22, 24, 25 and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 19 and 20 were amended to recite “automatically initiate, with the smart arbiter module, an accident settlement operation, comprising: determining a settlement based in part on the transaction data, the transaction data including the accident data; and automatically initiating a transfer of cryptocurrency as at least partial payment of the settlement; wherein automatically initiating the accident settlement operation includes initially paying a first partial portion of the settlement…; and wherein paying the first partial payment and the second partial payment of the settlement is performed in response to one or more triggering events”. The specification as filed recites, inter alia:
“[0034] Still further, as mentioned above, a smart arbitrator module 220 is operatively coupled to the network(s) 205. The smart arbiter module 205 is configured to initiate an exchange of bitcoins, or other form of cryptocurrency, as determined to be reasonable given the accident parameters associated with one or more of the SDVs that the blockchain computational system 100 serves...
[0052] FIG. 6 illustrates a methodology 600 for providing query service associated with a blockchain, according to an embodiment of the present invention. As shown, at step 602, the blockchain system receives a query. In one or more illustrative embodiments, the smart arbiter module 220 (FIG. 2) generates the query and sends the query to the blockchain system. The query may comprise a request for transaction data associated with one or more SDVs involved in an accident. At step 604, the data associated with the blockchain is obtained using one or more (intelligent) data extraction algorithms. At step 606, one or more results are generated using one or more tools, and the one or more results are sent to (e.g., and displayed at) the smart arbiter module 220 in satisfaction of the query, in step 608. In step 610, the smart arbiter module 220 initiates one or more settlement actions such as, but not limited to, determining an amount of bitcoins to pay an owner of an accident-damaged SDV is settlement of an accident claim made by the owner...
[0058] Still further, smart arbitrator module 220 (recall in FIG. 2) can initiate an exchange of bitcoins, or other form of cryptocurrency, as determined to be reasonable given the known accident parameters. Parties can agree to settle at this point, and this "contract" is stored in the blockchain. The contract may also indicate fault or no-fault, finality of the settlement, etc. Advantageously, this settlement process is secure and recorded in a private manner
[0059] Also, if a rental car is involved, the rental service may have a bitcoin (or cryptocurrency) account that is tied to the car, and based on a smart contract, payout proceeds can influence the passenger's account, agency's account, or both. This may streamline the process.
[0061] The payout may be fractional in nature depending on when and where the car owner or user seeks repair service. For example, when the SDV is on the side of the road, 50% payment may be triggered, and the remaining 50% after it is actually repaired. The service/repair company may also provide information including, but not limited to, repair status updates and costs that is appended to the blockchain, as explained above.”
Therefore, as the specification as filed does not recite how the claimed "automatically initiating … wherein… initiating… includes initially paying a first partial portion of the settlement…" as being performed "with the smart arbiter module". Specifically, while the specification as filed recites that this module can "initiate an exchange of bitcoins", the specification as filed also recites that this depends on "Parties" that can "agree to settle at this point", resulting on a "contract" that "is stored in 

Claims 1, 19 and 20 recite “"receiving, from a smart arbiter module operatively coupled to the given computing node, a query..." (Language introduced by the 10/27/2020 amendment) and "automatically initiating, with the smart arbiter module, an 
“[0034] Still further, as mentioned above, a smart arbitrator module 220 is operatively coupled to the network(s) 205. The smart arbiter module 205 is configured to initiate an exchange of bitcoins, or other form of cryptocurrency, as determined to be reasonable given the accident parameters associated with one or more of the SDVs that the blockchain computational system 100 serves.
[0052] FIG. 6 illustrates a methodology 600 for providing query service associated with a blockchain, according to an embodiment of the present invention. As shown, at step 602, the blockchain system receives a query. In one or more illustrative embodiments, the smart arbiter module 220 (FIG. 2) generates the query and sends the query to the blockchain system. The query may comprise a request for transaction data associated with one or more SDVs involved in an accident. At step 604, the data associated with the blockchain is obtained using one or more (intelligent) data extraction algorithms. At step 606, one or more results are generated using one or more tools, and the one or more results are sent to (e.g., and displayed at) the smart arbiter module 220 in satisfaction of the query, in step 608. In step 610, the smart arbiter module 220 initiates one or more settlement actions such as, but not limited to, determining an amount of bitcoins to pay an owner of an accident-damaged SDV is settlement of an accident claim made by the owner...
[0058] Still further, smart arbitrator module 220 (recall in FIG. 2) can initiate an exchange of bitcoins, or other form of cryptocurrency, as determined to be reasonable given the known accident parameters. Parties can agree to settle at this point, and this "contract" is stored in the blockchain. The contract may also indicate fault or no-fault, finality of the settlement, etc. Advantageously, this settlement process is secure and recorded in a private manner. ”

In Applicant's remarks dated 07/31/2021 Applicant elects the Invention I, which was constructively elected by Examiner in the Non-Final Office Action dated 04/13/2021. This embodiment is directed to a method, apparatus and computer program product implemented/executed, under BRI, by a single processor. Therefore, under this framework, the "smart arbiter module", interpreted under 112(f) is necessarily part of the "given computer node" claimed. The specification, however, describes in connection with Fig. 2, that "a smart arbitrator module 220 is operatively coupled to the 

    PNG
    media_image1.png
    688
    1015
    media_image1.png
    Greyscale

 In other words, this "module" 220, coupled to the network is described as being distinct from the computing nodes 204 1-N. The specification as filed does not disclose embodiments in which the module is part of a computing node or even that this module is "operatively coupled" to a computing node, other than being coupled to the same network. Therefore, there is no written description found that encompasses both the election made by Applicant and the claim contents including actions performed "with" the smart arbiter module. Therefore, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor 


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 10, 11, 14-16, 18, 19, 20, 22, 24, 25 and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 19 and 20 recite: “automatically initiating, with the smart arbiter module...” It is unclear by the claim language whether the language “with”1 refers to “used as a function word to indicate the means, cause, agent, or instrumentality” (i.e. “the smart arbiter module is the agent performing the step/function of “automatically initiating”), or whether it refers to “used as a function word to indicate a participant in an action, transaction, or arrangement” (i.e. “the function of "automatically initiating" is performed with the participation of the smart arbiter module accompanied by 

Claims 27 and 28 are indefinite because it is unclear to one of ordinary skill in the art whether Applicants are claiming the subcombinations of “an apparatus, comprising: a given computing node” (claim 19) and “a computer program product comprising programs that when executed by one processor implements certain steps” (claim 20) or the combination of a “a given computing node” and “other vehicles” (claim 19); and the combination of a computer program product” and “other vehicles”. If it is Applicants’ intent to claim only the subcombinations, the body of the claims must be amended to remove any positive recitation of the combination. If it is Applicants’ intent to claim the combinations, the preamble of the claims must be amended to be consistent with the language in the body of the claims. For the latter, Examiner recommends claiming a “system”. For purposes of Examination, Examiner is considering the scope set by the preamble of the claims.

Claim 30 is indefinite because it is unclear to one of ordinary skill in the art whether Applicants are claiming the subcombination of “an apparatus, comprising: a given computing node” (claim 19) or the combination of “an apparatus, comprising: a 

Claims 19 and 20 recite the language “receiving, at the given computing node and from a smart arbiter module operatively coupled to the given computing node, a query… automatically initiating, with the smart arbiter module, an accident settlement operation…”. The claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the disclosure is devoid of any structure that performs the functions in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Dependent claims 22, 24, 25 and 27-32 are also rejected since they depend on claims 19 and 20, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 14-16, 18, 19, 20, 22, 24, 25 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Leise et al. (US 2021/0133888 A1) in view of Anonymous (IPCOM00251638D).

With respect to claims 1, 19 and 20, Leise et al. teach an apparatus, comprising: a given computing node comprising at least one processor and a memory operatively coupled to the processor, the given computing node part of a set of computing nodes in a distributed network of computing nodes wherein each of the set of computing nodes hosts a secure chain of data blocks; a computer program product comprising a non-transitory computer-readable storage medium having encoded therein executable code of one or more software programs (see Fig. 1B, paragraphs [0047] and [0048]; Fig. 4, 
hosting a secure chain of data blocks at a given computing node, wherein the given computing node is part of a set of computing nodes in a distributed network of computing nodes wherein each of the set of computing nodes maintains the secure chain of data blocks, wherein the secure chain of data blocks hosted at each computing node comprises one or more data blocks that represent transaction data associated with a given mobile vehicle (see blockchain used to manage the automotive claims process, a vehicle's loss history and the lifecycle of a VIN, paragraphs [0026]-[0029] and in conjunction with smart contracts that govern the vehicles, paragraph [0033]; Fig. 1B, Nodes A-C, paragraphs [0047] and [0048]); 
receiving, at the given computing node, accident data associated with an accident involving the given mobile vehicle (see insurer receives a loss report or loss notification for the vehicle, paragraph [0068]; Fig. 6, block 602 and paragraph [0074]); 
adding one or more additional data blocks representative of at least the accident data to the secure chain of data blocks hosted at the given computing node (see "perform any necessary changes to information stored on the blockchain related to the vehicle and/or the vehicle loss report, and transmit the block where the vehicle information is stored, or a vehicle loss report is stored, to another participant on the network. In some cases, updating and transmitting the block includes creating a new block with relevant information that will be added to the 
receiving, at the given computing node and from a smart arbiter module operatively coupled to the given computing node, a query, the query comprising a request for at least the accident data, wherein the smart arbiter module comprises logic configured to generate the query (see Fig. 9, VIN chain subsequently accessed by insurance, for instance for providing evidence of insurance and/or verifying the veracity of insurance claims, paragraphs [0112] and [0131]); 
automatically initiating, with the smart arbiter module, an accident settlement operation, comprising: determining a settlement based in part on the transaction data, the transaction data including the accident data; and (see terms of the smart contract may be executed immediately, such as processing claims awards made, paragraph [0143]; Fig. 6, block 606 generating a coverage amount, paragraph [0064]. Examiner notes that even though the rejection is based on a narrow embodiment in which the settlement is based on the "accident data" , under BRI, the language "determining a settlement based in part on the transaction data, the transaction data including the accident data" does not necessarily require that the accident data previously recited by the claims to be used in the step/function of "determining a settlement", as the "part of the transaction data" used in this step may exclude the "accident data" "included" in the (whole) transaction data.);

wherein automatically initiating the accident settlement operation includes initially paying a first partial portion of the settlement and thereafter paying a second portion of the settlement (see "for example, a partial payment if deductible is met, to handle car rental or minor medical expense", paragraph [0143]; Fig. 6, receiving final repair bill from second participant (i.e. repair shop), Fig. 11, stakeholders and tasks to be performed, paragraphs [0120] and [0121]; authorizing payment to a repair facility, paragraph [0122]; task data elements for and/or associated with insurers, such as paying the final repair and any rental bills, paragraph [0124]); 
wherein paying the first partial portion and the second partial portion of the settlement is performed in response to one or more triggering events (see task data elements for, and/or associated with repair facilities, paragraph [0123]; task data elements for, and/or associated with rental providers, paragraph [0127]); 
and wherein hosting, receiving, validating, adding, receiving and automatically initiating are implemented via at least one processor operatively coupled to a memory (see Fig. 4, node 400, paragraphs [0060] and [0061]). 


However, Anonymous discloses a method, apparatus and computer program product (A method for Motor vehicle insurance claim processing automation using simplified block chain) comprising: 
validating the accident data (see vehicle's block, page 4, vehicles with blockchains can automatically submit a claim and blockchain evidence to the insurance provider, page 5; Based on VIN, Fig 4 and page 6; The insurance company must look at all data provided during a claim and validate the data based on all information, page 7; insurer can verify a block was created by the given party by cryptographically verifying the signature with the entity's public key, page 8).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the validation and data collection mechanisms as disclosed by Anonymous in the method, apparatus and computer program product of Leise et al., the motivation being to provide objective information to the insurance claims process, automating the process with the review of well-defined digital records, which witness sign. (see Anonymous, last paragraph, page 8).



With respect to claims 10, 27 and 28, the combination of Leise et al. and Anonymous teaches all the subject matter of the method, apparatus and computer program product as described above with respect to claims 1, 19 and 20. Furthermore, Anonymous disclose a method, apparatus and computer program product wherein other vehicles in the secure chain of data blocks each comprise witness commenting modules, and wherein collecting data includes collecting voting and rating data obtained by the witness commenting modules in the other vehicles (see Fig. 5, all vehicles constantly send their sensory and decision-making information to all surrounding vehicles along with other received data, page 6; insurance company must look to all data provided during a claim and validate the data based on all information, page 7). 
With respect to claims 11, 24 and 31, the combination of Leise et al. and Anonymous teaches all the subject matter of the method, apparatus and computer 
wherein the transaction data comprises vehicle data relating to one or more of speed, braking, sensors and geolocation (Claims 11, 24 and 31) (see vehicle's block comprises: velocity, GPS coordinates, any other sensory information, page 4); 
and environmental data associated with one or more of traffic control, weather, road condition, and objects in proximity to the given mobile vehicle (claims 11 and 31) (see vehicle's block comprises: details of surrounding cards, details of other obstacles, traffic lights, etc., any other sensory information, page 4). 

With respect to claim 14, the combination of Leise et al. and Anonymous teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Anonymous disclose a method further comprising collecting at least a portion of the transaction data obtained by one or more sensors associated with the given mobile vehicle (see vehicle's block comprises: velocity, GPS coordinates, details of surrounding cards, details of other obstacles, traffic lights, etc., any other sensory information, page 4). 

With respect to claim 15, the combination of Leise et al. and Anonymous teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Leise et al. disclose a method including collecting additional accident data in connection with additional accidents involving the given mobile vehicle, and wherein 

With respect to claims 16 and 29, the combination of Leise et al. and Anonymous teaches all the subject matter of the method and apparatus as described above with respect to claims 1 and 19. Furthermore, Anonymous disclose a method and apparatus further comprising mining transaction data of a second secure chain of data blocks of one or more additional vehicles in a geographical vicinity of the vehicle (see Figure 6: Both the yellow and orange vehicles sign the red vehicle’s block as a favor or for a benefit, hoping the red vehicle signs their block in the future, page 6). 

With respect to claims 18 and 30, the combination of Leise et al. and Anonymous teaches all the subject matter of the method and apparatus as described above with respect to claims 1 and 19. Furthermore, Leise et al. disclose a method and apparatus wherein the given vehicle is a self- driving vehicle (see autonomous or semi-autonomous vehicles, paragraph [0033]; auto insurance purchased for the autonomous vehicle, paragraph [0118]; control instances, paragraphs [0140] and [0141]). 


5 is rejected under 35 U.S.C. 103 as being unpatentable over Leise et al. (US 2021/0133888 A1), in view of Anonymous (IPCOM00251638D), in view of Gillen et al. (US 2018/0232693 A1)

With respect to claim 5, the combination of Leise et al. and Anonymous teaches all the subject matter of the method as described above with respect to claim 1. The combination of Leise et al. and Anonymous does not explicitly teach a method wherein automatically initiating the accident settlement operation includes determining the settlement based at least in part on cargo in the given mobile vehicle. 
However, Gillen et al. discloses a method (Autonomous services selection system and distributed transportation database(s)) wherein automatically initiating the accident settlement operation includes determining the settlement based at least in part on cargo in the given mobile vehicle (see weight sensors, paragraph [0053]; shipment unit, paragraphs [0070]-[0075], insurance purchased for the shipment unit, paragraph [0108]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the IoT enabled shipment units as disclosed by Gillen et al. in the method of Leise et al. and Anonymous, the motivation being to provide transportation information/data as other sensory information that provides detailed information about the shipment unit transported from the origin to the destination, in accordance with selected service offer(s) such that the location and/or conditions experienced by the shipment unit may be documented. (see Gillen et al., paragraph [0025]).
Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 9-13, filed on 07/13/2021), with respect to the rejection of claims 1, 2, 4-6, 10, 11, 14-16, 18, 20, 25, 26 and 28 under 35 USC § 101 as being directed to an abstract idea have been fully considered. With respect to step 2A prong two in claims 1, 19 and 20, Applicant asserts “the "arrangement of the type set forth in independent claim 1 is clearly "significantly more" under the second step of the Alice test than any allegedly abstract idea identified"”. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn.

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, page 9, filed on 07/13/2021), with respect to the rejection of claims 1, 2, 4-6, 10, 11, 14-16, 18, 20, 25, 26 and 28 under 35 USC § 112(a) have been fully considered. With respect to the previous rejections, Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejections were withdrawn. However, upon further consideration, new grounds of rejection under 35 USC § 112(a) were made for claims 1, 2, 5, 10, 11, 14-16, 18, 19, 20, 22, 24, 25 and 27-32 in view of the amended language.

Claim rejections - 35 USC § 112(b) 


Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 14 and 15, filed on 07/13/2021), with respect to the rejection of claims 1, 2, 4-6, 10, 11, 14-16, 18, 20, 25, 26 and 28 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-Patent Literature
Raikwar et al. (2018) disclose A Blockchain Framework for Insurance Processes including implementing insurance transaction processes as smart contracts.
Oham et al. (2018) disclose A Blockchain Based Liability Attribution Framework for Autonomous Vehicles, including transaction verification.
M. Singh and S. Kim, disclose "Crypto trust point (cTp) for secure data sharing among intelligent vehicles," including the trust points working on Blockchain
technology to maintain a trustable environment among Intelligent Vehicles.
Anonymous (IPCOM000253764D) disclose a vehicle intersection information system, including collecting and validating vehicle attributes that are coming from a vehicle and storing the result of that validation (either positive or negative) on a blockchain.
Anonymous (IPCOM000250889D) disclose a secure method of recording the history of a vehicle to a blockchain, including a web based interface to run queries on vehicular trusted data that is made accessible to various organizations and people for analysis.
J. Joy discloses "Vehicular blocktrees,", including the concept of the Proof of Physics consensus mechanism in which vehicles record and aggregate observed events to a public “permissionless” ledger without a centralized authority. The 
M. Singh and S. Kim, "Trust Bit: Reward-based intelligent vehicle commination using blockchain paper," 2018 IEEE 4th World Forum on Internet of Things (WF-IoT), 2018, pp. 62-67, doi: 10.1109/WF-IoT.2018.8355227.
US Patent Literature
Kroutik (US 2019/0188411 A1) discloses systems and methods for decentralizing consumer preferences, consent and permissions management with reward and reputation network for enterprises using a blockchain ledger, including partial payments and installment payments based on smart contracts.
Simon et al. (US 2018/0218454 A1) disclose managing participation in a monitored system using blockchain technology, including identifying one or more first triggering events associated with the event condition action data, such as a traffic accident or an airbag deployment, without limitation.
Nascimento et al. (US 2018/0122237 A1) disclose systems and methods for tracking and fault detection, for example among autonomous vehicles, in a network of moving things, including tracking who (or what) is at fault when there is a crash.
Azoulay (US 2019/0354694 A1) discloses verification of data captured by a consumer electronic device, including verifying data stored in a blockchain.
Jones et al. (US 2019/0114714 A1) disclose computer-based systems employing a network of sensors to support the storage and/or transport of various goods and methods of use thereof to manage losses from quality shortfall, including 
Brandmaier et al. (US 8,799,034 B1) disclose automated accident detection, fault attribution, and claims processing, including Automated Accident Detection, Automated Fault Determination, Damage Estimation and Claims Processing.
Nascimento et al. (US 2018/0122234 A1) disclose systems and methods for achieving road action consensus, for example among autonomous vehicles, in a network of moving things, including achieving road action consensus in vehicles (e.g., autonomous vehicles, manually controlled vehicles, etc.) of a network of moving things.
Catalano et al. (US 2019/0303463 A1) disclose vehicle incident documentation for blockchain, including a blockchain-based process and system to allow fact-based investigation and analysis in order to determine incident cause and fault of driver(s) in vehicle accidents.
Nagla et al. (US 2018/0018723 A1) disclose distributed ledger platform for vehicle records, including receiving a vehicle accident event identifying the same vehicle identification number and generating an additional block for the vehicle record, the additional block comprising accident attributes and the same vehicle identification number..
Leise et al. (US 10,872,381 B1) disclose evidence oracles, including using a blockchain for managing the subrogation claim process related to a vehicle collision, in particular, utilizing evidence oracles as part of the subrogation process.

Leise et al. (US 10,891,694 B1) disclose using vehicle mode for subrogation on a distributed ledger, including using a blockchain for managing the subrogation claim process related to a vehicle accident.
Kohli et al. (US 2018/0253464 A1) disclose method and system for storage and transfer of verified data via blockchain, including evaluating past histories of each of the people involved in an automobile accident, identified via the blockchain, may provide for additional insight as to the trustworthiness of the claim from each.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “With.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/with. Accessed 4 Nov. 2021.